IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-21147
                           Summary Calendar



                       UNITED STATES OF AMERICA,

                                                      Plaintiff-Appellee,

                                  versus

                        GEORGE PATRICK CALHOON,

                                                     Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-111-1
                       - - - - - - - - - -
                         October 29, 2001

Before DUHÉ, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:1

     George Patrick Calhoon appeals from his conviction following

a jury trial for threatening with intent to impede, intimidate, and

interfere with a federal official, Senator Phil Gramm, while

engaging in the performance of his official duties, 18 U.S.C.

§ 115(a)(1)(B).      We have reviewed the record, the briefs of the

parties, and the applicable law, and we discern no reversible

error.

     Because   the   indictment   here     tracks   the   language   of   the

statute, alleging all the elements of the crime, gives notice of

     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
the charges, and permits the defendant to raise double jeopardy,

the district court did not err in denying Calhoon’s motion to

dismiss the indictment.        See Hamling v. United States, 418 U.S. 87,

117 (1974).

      Calhoon did not renew his motion for judgment of acquittal at

the   close   of   all   the   evidence    so   we   review   his   claims   of

insufficiency of the evidence only for plain error.                 Calhoon’s

challenge to the sufficiency of the evidence fails under plain

error review because the record is not devoid of evidence pointing

to guilt nor is the evidence on a key element of the offense so

tenuous that a conviction would be shocking.              United States v.

McCarty, 36 F.3d 1349, 1358 (5th Cir. 1994).           On the contrary, the

Government presented ample evidence establishing the context of

Calhoon’s voice mail to Senator Gramm and why it was viewed as a

threat by the senator’s staff.        Calhoon’s conviction is AFFIRMED.




                                       2